DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
2.	Claim 19 is objected to because of the following informalities:  the word forceps has been misspelled to state “forces” in line 1 of the claim.  For purposes of examination, it will be interpreted as “…supplying an electrical current to the forceps by way of…”.  Appropriate correction is required.

Claim Rejections - 35 USC § 103
3.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
4.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

6.	Claims 1, 3, 5-15, and 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over Batchelor U.S. 2019/0126442 (filing date 11/02/2017, herein referred to as “Batchelor”) and in view of Kirwan U.S. 2018/0368910 (filing date provisional, 06/26/2017; herein referred to as “Kirwan”).
7.	Regarding Claim 1, Batchelor teaches a bipolar dissector comprising:
	A handle actuatable by squeezing (Fig. 1, see distal end of the instrument comprises a handle, para 0039 “instrument may function to grip, hold, squeeze, or a combination thereof”);
	A housing extending from and coupled to the a distal end of the handle (Fig. 1, ref num 10);
	A shaft coupled to a proximal end of the handle and extending past the distal end of the handle and through the housing to a distal end of the housing (Fig. 1, ref num 30 and 32 contain a shaft that extend back to the distal end of the housing), the shaft comprising:

		A second electrical line extending from a proximal end of the shaft to a distal end of the shaft (para 0063 “each of the working arms 30, 32 include an electrical path 38 so that power travels to electrodes 33 at ends of each respective working arm 30, 32”, Fig. 1); and 
		A pair of forceps comprising a first tine and a second tine, the first tine extending from the first electrical line at the distal end of the shaft at the distal end of the housing and the second tine extending from the second electrical line at the distal end of the shaft at the distal end of the housing (Fig. 1, ref num 30, 32, para 0063);
	Wherein squeezing the handle actuates the forceps in the same direction as the squeezing (para 0039 “be actuated by direct pressure being applied to opposing sides of the forceps so that the instrument closes and grips an object”)
	Batchelor fails to teach an insulating material electrically insulating the first electrical line and the second electrical line from each other and from the handle and the housing.
	However, Kirwan teaches a forceps device that pinches tissue between its ends (para 0019), in which contains an insulating material electrically insulating the first electrical line and the second electrical line from each other and from the handle and the housing (para 0020 “tines 12, 14 can be insulated with an insulating material 32 along most of their length from the cap portion 28”).  As the insulation runs through its 

8.	Regarding Claim 3, Batchelor teaches electrical leads electrically coupled to the first electrical line and the second electrical line at the proximal end of the shaft and couplable to an electricity source (para 0061 “bipolar therapy signal may be any signal that has a voltage differential between two leads that are connected to the electrosurgical device, that are located in the generator”).

9.	Regarding Claim 5, Batchelor teaches the handle comprises a pair of arms elastically squeezable to actuate the forceps (para 0039 “be actuated by direct pressure being applied to opposing sides of the forceps so that the instrument closes and grips an object”, para 0051 “bias device may be made of an elastic material”).

10.	Regarding Claim 6, Batchelor teaches the distal end of the housing extends axially toward the forceps upon actuation of the handle and pushes on the forceps to cause distal tips of the forceps toward each other (para 0063 “Each of the working arms include a bias device 80, riding on a shuttle 60 (e.g., a first shuttle first portion and a first 

11.	Regarding Claim 7, Batchelor teaches the distal tips are straight and splayed in a retracted state (para 0041 “The working arms may be retractable and/or extendable individually, simultaneously, or both. The working arms may be selectively retractable and/or extendable so that one or more tip regions are exposed. The working arms may be rigid”.

12.	Regarding Claim 8, Batchelor teaches the distal tips are straight and parallel to each other in a retracted state (para 0041, The working arms may be retractable and/or extendable individually, simultaneously, or both. The working arms may be selectively retractable and/or extendable so that one or more tip regions are exposed”, see Fig. 1, tips of ref num 30 and 32 are parallel to one another).

13.	Regarding Claim 9, Batchelor fails to teach the first tine and the second tine each comprise a curved surface contacted by the housing upon actuation of the handle.
Kirwan teaches the first tine and the second tine each comprise a curved surface contacted by the housing upon actuation of the handle (see Fig. 1, ref num 12 and 14, each of the tips have a curved surface in which is contacted by the housing, ref num 28, which stays in contact as they grip tissue, para 0019).  Batchelor teaches that the tines are not curved (see Fig. 1), but still provides the gripping feature for grasping tissue at the target area.  Therefore, it would have been an obvious matter of design choice to 

14.	Regarding Claim 10, Batchelor teaches the first tine and the second tine each comprise a flat surface contacted by the housing upon actuation of the handle (Fig. 1A, as pictured, ref num 30 and 32 have flat surfaces on the interior, these are contacted by the housing, ref num 10 that are biased with the working arms (para 0062).

15.	Regarding Claim 11, Batchelor fails to teach the housing is cylindrical.
	However, Kirwan teaches the housing is cylindrical (ref num 28, Fig. 1, cylindrical).  As Batchelor teaches that the housing is another shape (see Fig. 1, ref num 10), but still provides a housing over the mechanisms in the device.  Therefore, it would have been an obvious matter of design choice to one having ordinary skill in the art at the time the invention was made to make the housing cylindrical since applicant has not disclosed that having a cylindrical housing solves any stated problem or is for any particular purpose and it appears that the invention would perform equally as well with a housing with various shapes.

16.	Regarding Claim 12, Batchelor fails to teach an axis of the housing is curved in a plane of the forceps.


17.	Regarding Claim 13, Batchelor fails to teach an axis of the housing is curved in a plane perpendicular to a plane of the handle.
	Kirwan teaches an axis of the housing is curved in a plane perpendicular to a plane of the handle (Fig. 1, ref num 28 is curved compared to the handle in a perpendicular plane). Batchelor teaches that the housing is not curved (see Fig. 1, ref num 10), but still provides a housing over the mechanisms in the device.  Therefore, it would have been an obvious matter of design choice to one having ordinary skill in the art at the time the invention was made to make the housing curved in a plane since applicant has not disclosed that having a curved housing in the plane solves any stated problem or is for any particular purpose and it appears that the invention would perform equally as well with a housing without a curve.

18.	Regarding Claim 14, Batchelor fails to teach the housing is not straight in extending from the handle.


19.	Regarding Claim 15, Batchelor 2019/0126442 teaches method of electrosurgery comprising:
Placing a pair of forceps of a bipolar dissector at an electrosurgical site, the bipolar dissector comprising (para 0060, “ the electrosurgical device may be used as forceps, tweezers, or both that may be used to grip an object, an organ, a vein, skin, tissue”):
	A handle actuatable by squeezing (Fig. 1, see distal end of the instrument comprises a handle, para 0039 “instrument may function to grip, hold, squeeze, or a combination thereof”);
	A housing extending from and coupled to the a distal end of the handle (Fig. 1, ref num 10);
	A shaft coupled to a proximal end of the handle and extending past the distal end of the handle and through the housing to a distal end of the housing (Fig. 1, ref num 30 
		A first electrical line extending from a proximal end of the shaft to a distal end of the shaft (para 0063 “each of the working arms 30, 32 include an electrical path 38 so that power travels to electrodes 33 at ends of each respective working arm 30, 32”, Fig. 1);
		A second electrical line extending from a proximal end of the shaft to a distal end of the shaft (para 0063 “each of the working arms 30, 32 include an electrical path 38 so that power travels to electrodes 33 at ends of each respective working arm 30, 32”, Fig. 1); and 
		A pair of forceps comprising a first tine and a second tine, the first tine extending from the first electrical line at the distal end of the shaft at the distal end of the housing and the second tine extending from the second electrical line at the distal end of the shaft at the distal end of the housing (Fig. 1, ref num 30, 32, para 0063);
	Wherein squeezing the handle actuates the forceps in the same direction as the squeezing (para 0039 “be actuated by direct pressure being applied to opposing sides of the forceps so that the instrument closes and grips an object”).
	Batchelor fails to teach an insulating material electrically insulating the first electrical line and the second electrical line from each other and from the handle and the housing.
	However, Kirwan teaches a forceps device that pinches tissue between its ends (para 0019), in which contains an insulating material electrically insulating the first electrical line and the second electrical line from each other and from the handle and .

20.	Claims 2, 4, and 16-17 are rejected under 35 U.S.C. 103 as being unpatentable over Batchelor and Kirwan, and further in view of Graham U.S. 2017/0325886 (herein referred to as “Graham”).
21.	Regarding Claim 2, Batchelor fails to teach the handle is offset from an axis of the housing.
However, Graham teaches a multi-function handpiece (ref num 12) in which the housing (ref num 14) is offset from the handle (see Fig. 1).  The housing (or cannula module, ref num 14) contains electrodes extending from the distal end (see Fig. 1, ref nums 82, 84) in which could be configured to be shaped such as a forceps or tweezer (para 0102).  Batchelor does teach the housing and handle reside within the same axis or plane (see Batchelor, Fig. 1), where it performs the same function of having a 

22.	Regarding Claim 4, Batchelor fails to teach the shaft further comprises a fluid channel extending from a proximal end of the shaft to the distal end of the shaft 
However, Graham teaches the shaft (ref num 80, Fig. 3) comprises a fluid channel extending from a proximal end of the shaft to the distal end of the shaft (para 0068, Fig. 3, ref num 130).  The fluid/suction channel is provided to supply a fluid management system in the interior cavity.  Therefore, it would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention to have modified Batchelor and included a fluid channel to manage the fluid within the interior cavity and the atmosphere surrounding the device.

23.	Regarding Claim 16, Batchelor fails to teach applying suction to the electrosurgical site by way of fluid channel through the shaft of the bipolar dissector.
However, Graham teaches the shaft (ref num 80, Fig. 3) comprises a fluid channel extending from a proximal end of the shaft to the distal end of the shaft (para 0068, Fig. 3, ref num 130), in which suction is applied (para 0061-0064, para 0059 

24.	Regarding Claim 17, Batchelor fails to teach providing irrigation to the electrosurgical site by the way of a fluid channel through the shaft of the bipolar dissector.
However, in another embodiment of Graham, Graham teaches providing irrigation to the electrosurgical site by the way of a fluid channel through the shaft of the bipolar dissector (Fig. 22, ref nums 520, 522, para 0104; which delivers the fluid through the distal openings 521/523).  The fluid/suction channel is provided to supply a fluid management system in the interior cavity.  Therefore, it would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention to have modified Batchelor and included a fluid channel to manage the fluid within the interior cavity and the atmosphere surrounding the device, and provide an irrigation to the site.  

Conclusion
25.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANNIE L PATTON whose telephone number is (571)272-3846.  The examiner can normally be reached on Monday-Friday (alternate Fridays) 8AM-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Stoklosa can be reached on 571-272-1213.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/DANIEL W FOWLER/Primary Examiner, Art Unit 3794                                                                                                                                                                                                        



/ANNIE L PATTON/Examiner, Art Unit 3794